Citation Nr: 1632038	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.

4.  Entitlement to an initial rating in excess of 20 percent for low back strain with L5-S1 fusion for the period prior to February 10, 2012.

5.  Entitlement to a rating in excess of 40 percent for low back strain with L5-S1 fusion, from February 10, 2012.




REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1983 and from October 1983 to May 1986.  The Veteran was awarded the Rifle Expert Badge and Sea Service Deployment Ribbon.  

This case comes before the Board of Veterans' Appeals (the Board) from two July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claims in December 2013 to afford the Veteran a hearing before Veterans' Law Judge.  The Veteran attended a hearing before the undersigned VLJ in February 2015.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims again in August 2015 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2015 Board remand directed the AOJ to obtain the Veteran's Social Security Administration (SSA) disability records, obtain records pertaining to the Veteran's emergency room treatment for his back disability dated in February 2015, obtain VA medical records from June 2014 to present, afford the Veteran VA examinations for his hearing loss and tinnitus, sleep apnea, and back disability, and readjudicate the claims.  

The AOJ successfully obtained the Veteran's SSA records and outstanding VA medical records in October 2015.  However, the Veteran failed to report for his scheduled VA examinations.  It appears the correspondence sent to the Veteran notifying him of the scheduled examinations may have been sent to an outdated address.  The Board received a FOIA request from the Veteran in February 2015, sent from a different address than the one listed in VA's records at that time.  The Board's July 2015 FOIA compliance letter was sent to the address from which the FOIA request originated.  However, all other correspondence from VA was sent to a different address, including the Board remand and the examination notification letter.

Of particular interest to the Board is an October 8, 2015 Compensation and Pension Examination Inquiry printout, which noted that the Veteran's address and phone number provided by the Veterans Benefits Administration differed from the address listed in the Veterans Health Administration database.  The printout stated that the Veteran's address was to be verified for accuracy before mailing the examination notification letter.  The record contains no indication that the Veteran's address was verified prior to the Veteran being sent an examination notification letter on October 14, 2015.  

The Board contacted the Veteran in August 2016 to clarify his current address.  The Veteran provided a different address than the two previous addresses of record.  Ordinarily, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  Though it is the Veteran's duty to keep VA updated as to his current address, the Board will afford the Veteran the benefit of the doubt as to whether he received sufficient notice of the previously scheduled examinations and will provide an additional opportunity for him to appear.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2015).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

It also appears there may be outstanding VA medical records.  A December 6, 2011 VA audiology note, located on Virtual VA, indicated that the Veteran's July 13, 2011 audiogram questioned whether the Veteran's medications could be contributing to his increased perception of tinnitus.  However, the July 2011 audiology treatment record is not associated with the claims file.  Thus, on remand the AOJ should associate with the record any VA medical records that are currently outstanding.  The December 2011 note, and the July 2011 note it references, also raises a theory of secondary service connection for tinnitus.  Thus, this aspect of the Veteran's claim must be developed.

Turning to the Veteran's increased initial rating claim, the Board cannot exclude the possibility that evidence obtained on remand may affect the outcome of the Veteran's claim, as it appears there may be a gap in records pertaining to the back disability from May 2011 to November 2011.  Thus, that claim must be remanded as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities from February 2016 to present, as well as for the period from May 2011 to November 2011 and any other period not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  After the requested records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is related to service or had its onset during service.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea was caused by one or more of his service-connected disabilities (hypertensive heart disease, headaches, major depressive disorder, low back strain with L5-S1 fusion, peripheral neuropathy of the bilateral lower extremities, hypertension, and low back scar).

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea was aggravated (i.e., chronically worsened beyond normal progression of the disease) by one or more of his service-connected disabilities (hypertensive heart disease, headaches, major depressive disorder, low back strain with L5-S1 fusion, peripheral neuropathy of the bilateral lower extremities, hypertension, and low back scar).

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability or disabilities.

In addressing the above inquiries, the examiner should discuss the findings contained in the February 2013 VA examination report indicating a relationship between apnea and hypertension, as well as the Veteran's statements that his hypertension is due to his heart disorder, and that his back pain affects his ability to sleep.  The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Next, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss disability for VA compensation purposes and tinnitus.  Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether the Veteran has a bilateral hearing loss disability for VA compensation purposes.

b)  If so, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service, to include his reports of excessive in-service noise exposure.  The examiner should explain the significance, if any, of the shifts in hearing acuity during service.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is caused by or related to service, to include his reports of excessive in-service noise exposure.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tinnitus is caused by the Veteran's hearing loss disability or medications prescribed for the treatment of other service-connected disabilities (hypertensive heart disease, headaches, major depressive disorder, low back strain with L5-S1 fusion, peripheral neuropathy of the bilateral lower extremities, hypertension, and low back scar).

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed tinnitus is aggravated (i.e., chronically worsened beyond normal progression of the disease) by the Veteran's hearing loss disability or medications prescribed for the treatment of other service-connected disabilities (hypertensive heart disease, headaches, major depressive disorder, low back strain with L5-S1 fusion, peripheral neuropathy of the bilateral lower extremities, hypertension, and low back scar).

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the hearing loss disability or treatment for other service-connected disabilities.

The rationale for any opinion rendered must be provided.  With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his low back strain with L5-S1 fusion.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the spine examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis. 

The examiner should indicate whether the Veteran has a diagnosis of Intervertebral Disc Syndrome (IVDS) and if so, whether his IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should note any neurologic abnormalities and diagnoses, other than the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities, and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected low back strain.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

6.  The Veteran is hereby notified of his responsibility to report for his scheduled examinations and to cooperate in the development of his claims, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.

In the event that the Veteran does not attend the scheduled examinations, VA must document in the claims file all attempts to schedule the Veteran for the examination, to include if notice of the examination was sent to his last known address and whether any notice was returned as undeliverable.

7.  Review the examination reports for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

8.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




